Title: From Thomas Jefferson to Gouverneur Morris, 28 April 1792
From: Jefferson, Thomas
To: Morris, Gouverneur


          
            Dear Sir
            Philadelphia Apr. 28. 1792.
          
          My last letter to you was of the 10th. of March. The preceding one of Jan. 23. had conveyed to you your appointment as Minister Plenipotentiary to the court of France. The present will, I hope, find you there. I now inclose you the correspondence between the Secretary of the treasury and Minister of France on the subject of the monies furnished to the distresses of their colonies. You will perceive that the Minister chose to leave the adjustment of the terms to be settled at Paris between yourself and the king’s ministers. This you will therefore be pleased to do on this principle that we wish to avoid any loss by the mode of payment, but would not chuse to make a gain which should throw loss on them. But the letters of the Secretary of the treasury will sufficiently explain the desire of the government, and be a sufficient guide to you.—I now inclose you the act passed by Congress for facilitating the execution of the Consular Convention with France. In a bill which has passed the H. of Representatives for raising monies for the support of the Indian war, while the duties on every other species of wine are raised from one to three fourths more than they were, the best wines of France will pay little more than the worst of any other country, to wit between 6. and 7. cents a bottle and where this exceeds 40. per cent on their cost, they will pay but the 40. per cent. I consider this latter provision as likely to introduce in abundance the cheaper wines of France, and the more so as the tax on ardent spirits is considerably raised. I hope that these manifestations  of friendly dispositions towards that country, will induce them to repeal the very obnoxious laws respecting our commerce, which were passed by the preceding National assembly. The present session of Congress will pass over without any other notice of them than the friendly preferences before mentioned. But if these should not produce a retaliation of good on their part, a retaliation of evil must follow on ours. It will be impossible to defer longer than the next session of Congress, some counter-regulations for the protection of our navigation and commerce. I must entreat you therefore to avail yourself of every occasion of friendly remonstrance on this subject. If they wish an equal and cordial treaty with us, we are ready to enter into it. We would wish that this could be the scene of negotiation, from considerations suggested by the nature of our government which will readily occur to you.—Congress will rise on this day sennight.—I inclose you a letter from Mrs. Greene who asks your aid in getting her son forwarded by the Diligence to London on his way to America. The letter will explain to you the mode and the means, and the parentage and genius of the young gentleman will ensure your aid to him. As this goes by the French packet, I send no newspapers, laws or other articles of that kind, the postage of which would be high. I am with great & sincere esteem Dear Sir, your most obedt. & most hble. servt.,
          
            Th: Jefferson
          
        